                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
EAG/FTB                                            271 Cadman Plaza East
F. #2018R02344                                     Brooklyn, New York 11201


                                                   March 5, 2021


By FedEx and ECF

Marshall L. Miller, Esq.
Shawn G. Crowley, Esq.
Andrew Chesley, Esq.
Kaplan Heckler & Fink LLP
350 Fifth Avenue, Suite 7110
New York, NY 10118

                Re:   United States v. Bryan Cho
                      Criminal Docket No. 21-040 (AMD)

Dear Counsel:

               Enclosed please find additional discovery materials in accordance with Rule 16 of
the Federal Rules of Criminal Procedure. As discussed, the government expects to make
additional productions on a rolling basis. The government also requests reciprocal discovery
from the defendant. The contents of this production are detailed below.

                Search Warrant Returns (on enclosed hard drive). Enclosed with this letter is a
hard drive containing the returns from the search of an iCloud account. The application for the
warrant pursuant to which this search was conducted was previously produced (CHO000026894
– CHO000026934). The hard drive also includes the returns from the execution of a search
warrant on the email account of a third party. The application for the warrant was also
previously produced (CHO000026949 – CHO000026978). Please note that the government has
used a taint team to review the returns for this email account to avoid review of any materials
potentially protected by the attorney-client privilege. Only those returns determined not to
contain privileged material by the taint team are being produced here.

               Search Warrant Materials (on enclosed disc). Also enclosed are various
additional search warrant materials, as detailed below:

         Google returns for an account used by the defendant (Bates labeled CHO000028476 –
          CHO000028481). The search warrant application for this account was previously
          produced (CHO000026949 – CHO000026978).
           The application for a search warrant for certain location information (Bates labeled
            CHO000028389 – CHO000028475).

           Copies of documents seized and photographs taken during the execution of search
            warrants on August 11, 2020 for the defendant’s residence and a vehicle (Bates
            labeled CHO000028238 – CHO000028388).

           Google returns for an email account (Bates labeled CHO000028233 –
            CHO000028237). The application for the warrant for this account was previously
            produced (CHO000027215 – CHO000027257).

           A search warrant application and returns for a particular Google account (Bates
            labeled (CHO000028180 – CHO000028232).

           Search warrant applications for searches executed on January 26, 2021 of the
            defendant’s residence and a vehicle (Bates labeled CHO000027951 –
            CHO000028179).

           A search warrant application for multiple email accounts used by a third party (Bates
            labeled CHO000027906 – CHO000027950).

              OPM File (on enclosed disc). The contents of the defendant’s OPM file are
enclosed (Bates labeled CHO000027757 – CHO000027905).

             Third Party Documents (on enclosed disc). Documents provided to the
government by various third parties are included in the production, as detailed below:

                    Custodian                                       Bates Range

 Bank of America                                      CHO000027498 – CHO000027611

 DCSA                                                 CHO000027289 - CHO000027300

 Experian                                             CHO000027301 – CHO000027307

 Marshall Kesten                                      CHO000027308 – CHO000027487

 Stellar Management                                   CHO000027612 – CHO000027756

 Verizon                                              CHO000027488 – CHO000027497



                                          *      *        *

              The government hereby requests reciprocal discovery under Rule 16(b) of the
Federal Rules of Criminal Procedure. The government requests that the defendant allow
                                                  2
inspection and copying of (1) any books, papers, documents, data, photographs, tapes, tangible
objects, or copies or portions thereof, that are in the defendant’s possession, custody or control,
and that the defendant intends to introduce as evidence or otherwise rely on at trial, and (2) any
results or reports of physical or mental examinations and of scientific tests or experiments made
in connection with this case, or copies thereof, that are in the defendant’s possession, custody or
control, and that the defendant intends to introduce as evidence or otherwise rely upon at trial, or
that were prepared by a witness whom the defendant intends to call at trial.

              The government also requests that the defendant disclose prior statements of
witnesses who will be called by the defendant to testify. See Fed. R. Crim. P. 26.2. In order to
avoid unnecessary delays, the government requests that the defendant have copies of those
statements available for production to the government no later than the commencement of trial.

               The government also requests that the defendant disclose a written summary of
testimony that the defendant intends to use as evidence at trial under Rules 702, 703, and 705 of
the Federal Rules of Evidence. The summary should describe the opinions of the witnesses, the
bases and reasons for the opinions, and the qualification of the witnesses.

                                                      Very truly yours,

                                                      SETH D. DUCHARME
                                                      Acting United States Attorney

                                              By:      /s/
                                                      Elizabeth A. Geddes
                                                      F. Turner Buford
                                                      Assistant U.S. Attorneys
                                                      (718) 254-6430/6483

Enclosures

cc:    Clerk of the Court (AMD) (by ECF) (without enclosures)




                                                 3
